Citation Nr: 0015378	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  91-50 932	)	DATE
	)


Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for a deviated nasal septum 
as a residual of a fracture of the nasal bone.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1958 until retiring in August 1989.  He also had prior 
service, including time as a cadet at the United States 
Military Academy at West Point, New York.  He appealed to the 
Board of Veterans' Appeals (Board) from a January 1991 
decision which, among other things, denied his claim of 
service connection for a deviated nasal septum.  The Board 
remanded the claim to the RO in April 1992 for further 
development and consideration.  In January 2000, after 
completing the development requested, the RO continued 
to deny the claim and returned the case to the Board for 
further appellate consideration.


FINDING OF FACT

In May 2000, the Board received a statement from the veteran 
in which he indicated that he was withdrawing his appeal.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim of 
entitlement to service connection for a deviated nasal septum 
as a residual of a fracture of the nasal bone.  8 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

In May 2000, prior to issuing a decision in this case, the 
Board received a statement from the veteran indicating that 
he was withdrawing his appeal for service connection for a 
deviated nasal septum as a residual of a fracture of his 
nasal bone.

Since the veteran has withdrawn his appeal, and because the 
issue withdrawn was the only issue developed for appellate 
review, there are no remaining allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this claim, and the 
appeal concerning it is dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



